Citation Nr: 1215661	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  04-13 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to a compensable rating for pharynx cancer. 

2.  Entitlement to a compensable disability rating for a dental disability manifested by moderate to severe bone loss, gross decay, decreased ability to masticate and loss of teeth numbers 2, 3, 4, 5, 7, 8, 9, 10, 12, 13, 14, 15, 17, 18, 23, 25, 26, 29, 30, and 31.

3.  Entitlement to a disability rating in excess of 30 percent for a service-connected psychiatric disability diagnosed as adjustment disorder with mixed anxiety, depressed mood, and memory loss, for the period prior to June 14, 2011.

4.  Entitlement to a disability rating in excess of 50 percent for a service-connected psychiatric disability diagnosed as adjustment disorder with mixed anxiety, depressed mood, and memory loss from June 14, 2011.

5.  Entitlement to service connection for hyperparathyroidism.

6.  Entitlement to service connection for sterility, to include entitlement to special monthly compensation (SMC) based on loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs Section, Military Department


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to June 1985. 

This matter originally comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which in part, continued a noncompensable (0%) disability rating for the Veteran's pharynx cancer.  

In April 2007 the Board rendered a decision on the Veteran's claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's decision in May 2008 only with respect to the issue involving an increased disability rating for the Veteran's pharynx cancer.  The Court then remanded the case pursuant to a Joint Motion for Partial Remand (JMR).  The JMR was issued for the Board to consider claims for secondary service connection as residuals of the Veteran's service-connected pharynx cancer warranting separately assigned disability ratings.  Specifically the JMR referenced: a dental disability (oral dryness, moderate bone loss, decreased ability to masticate, and gross tooth decay); memory loss; hyperparathyroidism; and sterility.  The mentioning of the symptom of oral dryness appears problematic as service connection had previously been established for salivary gland dysfunction and the May 2008 JMR and Court Order did not vacate the Board's April 2007 decision which denied entitlement to an initial disability rating in excess of 20 percent for this disability.   

In July 2008, the Board complied with the JMR and remanded the case for consideration of the issues of entitlement to service connection for:  a dental disability (oral dryness, moderate bone loss, decreased ability to masticate, and gross tooth decay); memory loss; hyperparathyroidism; and sterility to include consideration of SMC.  

A May 2010 rating decision granted service connection for a dental disability manifested by moderate to severe bone loss, gross decay, decreased ability to masticate and loss of teeth numbers 2, 3, 4, 5, 7, 8, 9, 10, 12, 13, 14, 15, 17, 18, 23, 25, 26, 29, 30, and 31, and assigned a noncompensable disability rating effective May 2002.  That rating decision also granted service connection for dysphagia with fibrosis of the tongue and assigned a 30 percent disability rating which was reflective, along with his salivary gland dysfunction, of his difficulty with swallowing.  Finally, that rating decision also granted service connection, at a 30 percent rating, for psychiatric disability diagnosed as adjustment disorder with mixed anxiety, depressed mood, and memory loss.  This disability is reflective of the Veteran's assertions on JMR of having memory problems.

Subsequently, a July 2011 rating decision, in part, granted an increased disability rating of 50 percent for the Veteran's psychiatric disability effective June 14, 2011.  

At present, the Veteran is in receipt of considerable service-connected disability benefits.  His combined schedular disability rating is 80 percent.  He is assigned a total disability rating based on individual unemployability (TDIU) resulting in payment of disability benefits at the 100 percent rate.  He has also been granted entitlement to SMC on the basis that the housebound criteria are met.  

During the pendency of the appeal, the Veteran has moved to the jurisdiction of the VA RO in White River Junction, Vermont.


The issue involving rating the Veteran's service-connected dental disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There veteran's pharynx cancer is not manifested by recurrence, metastasis, or active cancer disease process. 

2.  Prior to June 14, 2011the Veteran's service-connected psychiatric disability diagnosed as adjustment disorder with mixed anxiety, depressed mood, and memory loss was manifested by:  depressed mood; anxiety; stress, complaints of memory loss; the management of symptoms with medication; and, a Global Assessment of Functioning Scale (GAF) ranging from 60 to 65.

3.  At no period of time covered by this appeal has the Veteran's service-connected major depressive disorder with erectile dysfunction alone caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  

4.  The credible evidence of record does not establish that the Veteran has hyperparathyroidism.

5.  The credible evidence of record does not establish that the Veteran is sterile or has erectile dysfunction. 
CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for pharynx cancer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.20, 4.97, Diagnostic Code 6819 (2011). 

2.  The criteria for an initial disability rating in excess of  30 percent, for a service-connected psychiatric disability diagnosed as adjustment disorder with mixed anxiety, depressed mood, and memory loss, prior to June 14, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9440 (2011).

3.  The criteria for a disability rating in excess of 50 percent, for a service-connected psychiatric disability diagnosed as adjustment disorder with mixed anxiety, depressed mood, and memory loss, during any period of time covered by this appeal, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9440 (2011).

4.  The criteria for service connection for hyperparathyroidism have not been met.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310(a)  (2011).  

5.  The criteria for service connection for sterility, to include entitlement to SMC based on loss of use of a creative organ, have not been met.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Letters dated December 2005 and March 2006 satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating, with respect to the issues on appeal involving disability ratings assigned.  A January 2009 letter provided the requisite notice with respect to the issues involving service connection as ordered by the JMR.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

The Veteran's, service treatment records, and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA examinations of the Veteran are adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Accordingly, the appellant is not prejudiced by a decision at this time.

II.  Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

With respect to the issues involving rating the Veteran's psychiatric disability, the appeal is from the initial disability rating assigned upon the award of service connection for a psychiatric disability.  The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In determining a disability evaluation, the VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record, and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A.  Pharynx Cancer

Service treatment records reveal that the Veteran was diagnosed with squamous cell carcinoma of the pharynx during service.  Treatment included excision of the cancer in his right neck and a course of chemotherapy and radiation therapy which was completed in February 1985.  

The service-connected pharynx cancer is rated noncompensable under Diagnostic Code 6819 which is used to rate malignant neoplasms of any specified part of respiratory system exclusive of skin growths.  A rating of 100 percent shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of §3.105(e) of this chapter.  If there has been no local recurrence or metastasis, rate on residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819, Note (emphasis added).  

The Veteran was awarded service connection for pharynx cancer and 100 percent rating was assigned for two years after cessation of chemotherapy and radiation therapy, from separation from service in June 1985 to February 1987.  He was assigned a 10 percent rating from March 1, 1987, to May 31, 1987; and a noncompensable rating from June 1, 1987. 

The totality of all of the evidence of record from 1987 to the present reveals that there has been no recurrence of the Veteran's cancer.  Although some examiners in 2002 raised the possibility of a recurrence of the cancer, subsequent medical evidence revealed no presence of cancer.  A May 2008 VA otolaryngology treatment record indicates that the Veteran was seen for follow-up and routine surveillance for his pharyngeal cancer and that there has been no evidence of the disease since treatment during service.  Subsequent VA medical records confirm that the Veteran's pharynx cancer has not been present as an active disease since he was successfully treated during service in 1985.  There has been no recurrence of a cancer of the respiratory system as an active disease.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and a compensable rating for pharynx cancer is not warranted. 

Because there has been no recurrence of the Veteran's service-connected pharynx cancer, the resulting disabilities are to be rated based on residuals present.  38 C.F.R. § 4.97 , Diagnostic Code 6819, Note. 

Several of the residual disabilities resulting from the Veteran's pharynx cancer were adjudicated by the Board in its prior April 2007decision.  These include: salivary gland dysfunction rated at 20 percent; epilepsy syndrome rated at 20 percent; hypothyroidism rated at 10 percent; and post-radiation skin changes with a surgical scar rated noncompensable.  See 38 C.F.R. §§ 4.118, 4.119, 4.124a, Diagnostic Codes 7800, 7900, 8209, 8911.  The Board's decision with respect to the ratings assigned for these disabilities was not vacated by the May 2008 order of the Court  and are no longer on appeal.  

B.  Psychiatric Disability

The May 2007 JMR indicated that the Veteran reported symptoms of memory loss and required that the Board consider whether such symptoms were a residual of his service-connected pharynx cancer.  As a result of the ordered development, a May 2010 rating decision granted service connection for a psychiatric disability diagnosed as adjustment disorder with mixed anxiety, depressed mood, and memory loss and assigned a 30 percent disability rating effective September 2008.  Subsequently, a July 2011 rating decision, in part, granted an increased disability rating of 50 percent for the Veteran's psychiatric disability effective June 14, 2011.  

Review of the Veteran's VA medical records for the period prior to 2008 does not reveal any instances of psychiatric treatment, although they do reveal periodic complaints of memory loss.  The Veteran is service-connected for hypothyroidism as a residual of the radiation treatment used to treat his service-connected pharynx cancer.  However, VA treatment records noting complaints of memory loss, indicated adequate thyroid replacement levels, so that disability was not considered to the be the cause of the Veteran's symptoms of memory loss.

VA treatment records dated December 2008, reveal that the Veteran was prescribed an anti-depressant by his primary care provider.  

In December 2009, a VA psychiatric examination of the Veteran was conducted.  The examiner noted the Veteran's medical history including treatment for his pharynx cancer.  The Veteran reported being treated for depression by his primary care physician and being prescribed the anti-depressant indicated above.  He reported symptoms of depression and anxiety, mostly stemming from his health problems and that these symptoms were being reasonably controlled with the medication.  He reported that he did not require, or participate in, counseling or psychotherapy.  Mental status examination revealed the presence of both anxiety and depression.  There was no evidence of psychotic symptoms of impairment of thought processes.  He was oriented and there was no evidence of memory loss at the time of the examination.  There was no evidence of impulse control.  There was evidence of insomnia, and fluctuating amounts of stress, anxiety, and depression.  The diagnosis was adjustment disorder with mixed anxiety, and depressed mood; a GAF of 60 to 65 was assigned.  

A GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  

A GAF score of 51 to 60 is reflective of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning, e.g., few friends, conflicts with peers or co-workers).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  

A GAF score of 61-70 represents "some mild symptoms (e.g., depressed mood and mild insomnia) OR [s]ome difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).

In September 2010 another VA psychiatric Compensation and Pension examination of the Veteran was conducted.  The examiner again reviewed the Veteran's medical history and noted that the Veteran was taking anti-depressant medication prescribed by his VA primary care physician and that he had never had any counseling, psychotherapy or treatment by a psychiatrist.  Reported symptoms and findings were very similar to the prior examination.  The Veteran indicated symptoms of anxiety and depression stemming primarily from his physical health problems.  The diagnosis was again adjustment disorder with mixed anxiety, and depressed mood.  This time a GAF of  65 to 75 was assigned.  

A GAF score of 71-80 indicates that "if symptoms are present, they are transient and expected reactions to psychosocial  stressors (e.g., difficulty concentrating after family agreement); no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in school work).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).

In July 2011, the most recent VA psychiatric examination of the Veteran was conducted.  The Veteran reported having a single walk-in evaluation at the mental health clinic in April 2011 for difficulties with "road rage."  The examiner noted that the Veteran was still on psychiatric medication for depression and anxiety but not receiving any form of psychotherapy.  The Veteran reported continued symptoms of anxiety, depression, and occasional passive suicidal ideation.  He also reported vague symptoms of "road rage" where he gets upset with other drivers on the road.  Finally he indicated episodes of "losing thoughts" or losing his train of thought which he described as occuring daily with no clear trigger; he indicated that he would suddenly lose track of what his thoughts were or the situation going on.  Mental status examination revealed that affect was constricted and sad.  He was oriented with logical thought processes and occasional episodes of passive suicidal ideation.  There was no evidence of delusions, hallucinations, or other psychotic thought processes.  Mild impairment of remote and recent memory was noted, but not of immediate memory.  He reported being unemployed for several years after being laid off.  Again the diagnosis was adjustment disorder with mixed anxiety and depression.  A GAF score of 61 was assigned.  The examiner indicated that the Veteran was generally functioning at the same level as his prior Compensation and Pension examinations.  A slight degradation in current functioning was attributed to his episodes of losing track of his thoughts and the resultant distress that caused.  

The Veteran's service-connected psychiatric disability is rated under the general rating formula for mental disorders.  A 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. Part 4, §4.130, Diagnostic Code 9440. 

A 50 percent disability rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id.

The symptoms recited in the criteria in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

Prior to June 14, 2011, the Veteran's service-connected psychiatric disability diagnosed as adjustment disorder with mixed anxiety, depressed mood, and memory loss was manifested by depressed mood; anxiety; stress, complaints of memory loss; the management of symptoms with medication; and, a GAF ranging from 60 to 75.  

The evidence does not support the assignment of a disability rating in excess of 30 percent for the service-connected psychiatric disability for the period of time prior to June 14, 2011.  Prior to this date his service-connected psychiatric disability alone caused did not cause occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The evidence shows that he had some symptoms of anxiety and depression which were managed by medication alone.  His being unemployed during this period of time was related to being laid off and not due to any psychiatric impairment.  

The preponderance of the evidence is against the claim for a disability rating in excess of 30 percent for the service-connected psychiatric disability diagnosed as adjustment disorder with mixed anxiety, depressed mood, and memory loss for the period prior to June 14, 2011.  There is no doubt to be resolved; and an increased rating is not warranted. 38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.130, Diagnostic Code 9440.

Nor does the evidence support the assignment of a disability rating in excess of 50 percent for adjustment disorder with mixed anxiety, depressed mood, and memory loss from June 14, 2011.  At no period of time covered by this appeal has the Veteran's service-connected psychiatric disability alone caused more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Rather, the evidence of record shows that the Veteran's symptoms of anxiety and depression have been consistently at the same level and are were managed by medication alone.  To the extent that he has had an increase in symptoms of losing his train of thought, those are contemplated in the assignment of the 50 percent disability rating effective June 2011.  

When all of the medical evidence is reviewed, the evidence shows that the Veteran's adjustment disorder with mixed anxiety, depressed mood, and memory loss is manifested by depressed mood; anxiety; the need to manage these symptoms with anti-depressant medication; recent symptoms of losing his train of thought and  Global Assessment of Functioning Scale (GAF) ranging from to 60 to 75.

The preponderance of the evidence is against the claim for a disability rating in excess of the presently assigned 50 percent rating for service-connected adjustment disorder with mixed anxiety, depressed mood, and memory loss; there is no doubt to be resolved; and an increased rating is not warranted. 38 U.S.C.A. § 5107(b), 38 C.F.R. Part 4, §4.130, Diagnostic Code 9440.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service.  An extra-schedular evaluation is warranted where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required. Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate as the diagnostic criteria adequately address the severity and symptomatology of the Veteran's service-connected adjustment disorder with mixed anxiety, depressed mood, and memory loss.  Higher schedular evaluations are available upon a showing of additional symptomatology.  The schedular criteria for the rating of psychiatric disabilities under the general rating formula for mental disorders specifically contemplate occupational impairment to employment.  There is no evidence of hospitalization for the service-connected psychiatric disability.  There is no credible evidence that service-connected psychiatric disability alone results in any interference with employment.  The Veteran has vague and complex symptoms of memory loss, dizzy spells, and episodes of losing his train of thought which may be related to any of several service-connected disabilities.  However, he is service-connected for his psychiatric disability including memory loss; epilepsy which also appears to account for his dizzy spells and some "loss of thought;" and, hypothyroidism which can affect memory.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and the disability ratings already assigned.  No extraschedular referral is required.

Last, a claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered, but TDIU has already been granted.  Accordingly, consideration of TDIU for the psychiatric disability alone pursuant to Rice is not warranted.  

III.  Service Connection

Generally, service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is aggravated by, proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2002).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

It is not contended, nor does the evidence show, that the disabilities at issue had their onset in service or were aggravated during service.  Rather, the JMR asserts that the Veteran warrants service connection for hyperparathyroidism and sterility secondary to his service-connected pharynx cancer.  The assertion is that the radiation treatment used to treat his cancer during service has caused both disabilities.  

VA treatment records dated from approximately 2003 to 2009, indicated diagnoses of hyperparathyroidism being listed in sections related to the Veteran's primary medical history.  More recent VA treatment records do not show such a diagnosis.  

In January 2010, a VA examination of the Veteran was conducted.  The examiner noted that the diagnosis of hyperparathyroidism was first listed on an October 2003 VA treatment record as a past medical problem and that the medical record was silent as to specific symptoms of discussion that lead to the diagnosis.  The examiner stated that hyperparathyroidism is generally manifested by increased serum calcium levels, bone disease and renal stones, and that the Veteran had not manifested any such symptoms.  The examiner indicated that hyperparathyroidism was not caused by the chemo and radiation therapy used to treat the Veteran's pharynx cancer.  Moreover, review of the medical record did not reveal laboratory test results supportive of the diagnosis.  The examiner indicated that the Veteran was not currently being treated for hyperparathyroidism and that it is listed in the past medical history only.  

The evidence of record indicating diagnoses of hyperparathyroidism show it to be a past medical history.  There is no evidence related to any initial diagnosis of the claimed disability, nor are there any laboratory test results which support any such diagnosis.  To the extent that the diagnosis appears in VA medical records it is in the past medical history and appears to have merely been carried forward without any supporting evidence of an accurate diagnosis, or any evidence of treatment for the claimed disability.  There is no credible evidence that the Veteran has hyperparathyroidism.  In the absence of proof of present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The preponderance of the evidence is against the claim for service connection for hyperparathyroidism; there is no doubt to be resolved; and service connection is not warranted.

The Veteran's September 2003 notice of disagreement is a typed letter which he signed.  In the pertinent part it states "I am sterile, never to have children of my own."  

In January 2010, a VA examination of the Veteran was conducted.  The examiner specifically addressed the Veteran's claim of sterility with him.  The Veteran disavowed the claim and stated that it was a claim his mother placed.  He said that he had never been evaluated for sterility, that he was able to obtain and sustain an erection for penetration and ejaculation.  Review of the medical evidence of record was silent for any complaints of sterility or erectile dysfunction.  

An April 2011 VA treatment record indicates that the Veteran reported decreased sex drive at times.  Review of all of the evidence of record fails to show that the Veteran has ever had complaints, or diagnosis, of sterility of erectile dysfunction.  In sum, there is no credible evidence of the claimed disability.  In the absence of proof of present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

The preponderance of the evidence is against the claim for service connection for sterility, to include entitlement to special monthly compensation (SMC) based on loss of use of a creative organ; there is no doubt to be resolved; and service connection is not warranted.


ORDER

A compensable rating for pharynx cancer is denied.  

A disability rating in excess of 30 percent for a service-connected psychiatric disability diagnosed as adjustment disorder with mixed anxiety, depressed mood, and memory loss for the period prior to June 14, 2011, is denied.

A disability rating in excess of 50 percent for a service-connected psychiatric disability diagnosed as adjustment disorder with mixed anxiety, depressed mood, and memory loss, from June 14, 2011, is denied.

Service connection for hyperparathyroidism is denied.

Service connection for sterility, to include entitlement to special monthly compensation (SMC) based on loss of use of a creative organ, is denied.  


REMAND

Service connection has been established for a dental disability manifested by moderate to severe bone loss, gross decay, decreased ability to masticate and loss of teeth numbers 2, 3, 4, 5, 7, 8, 9, 10, 12, 13, 14, 15, 17, 18, 23, 25, 26, 29, 30, and 31.  The Veteran has this disability as a residual of the radiation treatment for his pharyngeal cancer during active service.  Presently a noncompensable (0%) disability rating is assigned for this disability.  The Veteran asserts that this disability is inadequately rated for compensation purposes.

The most recent VA dental examination of Compensation and Pension purposes was conducted in September 2009.  Subsequent to this private dental treatment records were submitted dated July 2010.  These records indicate that several surgical tooth extractions were recently conducted.  Accordingly, additional examination is warranted.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a dental examination to determine the present severity of the Veteran's current dental disability manifested by moderate to severe bone loss, gross decay, decreased ability to masticate and loss of teeth numbers 2, 3, 4, 5, 7, 8, 9, 10, 12, 13, 14, 15, 17, 18, 23, 25, 26, 29, 30, and 31. The examination report must include a detailed account of all dental pathology found to be present.  All necessary tests should be conducted and the examiner must review the results of any testing prior to completion of the report.  The examiner is to:

(a)  Indicate if there is loss of substance of the body of the maxilla and/or mandible and, if so, the degree.

(b)  Indicate if the Veteran has dental prosthesis.

(c)  Indicate if the Veteran's masticatory surface cannot be restored by suitable prosthesis, and if so the location and amount of teeth that cannot be suitably restored.  

A rationale for all opinions must be provided.  The claims file must be reviewed in conjunction with the examination.

2.  Review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the dental examination report does not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

3.  Then readjudicate the Veteran's claim for a compensable disability rating for a dental disability manifested by moderate to severe bone loss, gross decay, decreased ability to masticate and loss of teeth numbers 2, 3, 4, 5, 7, 8, 9, 10, 12, 13, 14, 15, 17, 18, 23, 25, 26, 29, 30, and 31.  If any of the benefits sought on appeal remain denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


